DETAILED ACTION
This Final Office action is in response to Applicant’s filing on 11/22/2021.  Claims 1-6 and 21-34 are pending.  The earliest effective filing date of the present application is 06/17/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 21-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the abstract idea of storing data, receiving a request, determine payment methods, compare data, train a predictive model using stored data, generate payment analytics using the model, determine potential benefits, determine recommended payment method using the payment analytics and potential benefits, process the payment or transmit the recommended method to the POS for selection, receive a selection from user, retrain the model based on the selection and all other stored data, where this is found to be a method of organizing human activity.  This judicial exception is not integrated into a practical application because the additional limitations of an API at POS, a database, and a server simply add the words “apply it” (or an equivalent) with the judicial exception, or mere 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 21-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and similarly claims 21 and 30) recites the limitation "a payment method" in line 29.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to the examiner if this payment method is a part of the set of payment method previously recited, or if 
Claim 25 recites the limitation “the transactions” in line 1.  There is insufficient antecedent basis as “a transactions” or transactions was not recited in claim 21 thereby rendering the claim indefinite.  Appropriate correction is required. 
Claim 26 recites the limitation “an expired time period for a potential benefit” in line 2.  There in insufficient antecedent basis as for the “an expired time period” is it unclear if this is the same expired time period recited in claim 25, and further for the “a potential benefit” is this the same “potential benefits” to the user as recited in claim 25?  This renders the scope of the claim indefinite.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 21-34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2013/0024371 to Hariramani et al. (“Hariramani”) in view of U.S. Pat. Pub. No. 2021/0201316 to Lunceford et al. (“Lunceford”).
With regard to claims 1-6 and 21-34, as found in the previous action, Hariramani discloses the limitations relating to an API relating to the virtual wallet of the user (e.g. Fig. 1-4B), database of historical transaction (see e.g. [0162]), an optimization server that receives transaction data and determines user selection of payment method, generates payment analytics, determine potential benefits to user, determine recommended payment method by using payment analytics and maximizing benefits ([0193] [0101] EOOR Pay Network Server; [0089] “the Payment Network server of the EOOR may determine the best card to use for a particular purchase to optimize the consumer’s benefits 104.”; see analytics at e.g. Fig. 4B; benefits at e.g. [0086]; [0060] “FIG. 49 shows a logic flow diagram illustrating example aspects of generating recommendations for a user based on the user's prior aggregate purchase transaction behavior in some embodiments of the EOOR, e.g., a User Behavior-Based Offer Recommendations ("UBOR") component 3900;”); process the payment based on user selection of the payment method, with recommended payment option and selected option fully 
 	However, Hariramani does not disclose the machine learning, or training of a predictive model, using stored/new information.  Lunceford teaches at e.g. [0041], [0042], [0043], [0047], [0048] for comparing the different selections and other data, that it would have been obvious to one of ordinary skill in the credit card processing art to include the ability train, and re-train, a predictive machine learning model based on transaction data of previous and new transactions (see e.g. [00412], “In some embodiments, supervised learning may be used in order to generate a machine learning model. Not depicted in FIG. 1, creating a supervised machine learning model may include receiving transaction information, financial account .  

Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive.  
Applicant argues that the claims are eligible under 35 USC 101.  The examiner respectfully disagrees in accordance with the rejection above. 
Applicant argues that the claims are disclosed, taught, or suggested by the prior art.  The examiner respectfully disagrees.  The examiner has fully addressed all arguments in the rejections.  This is the first time the rejections are fully explained due to the First Action Interview program.  The examiner refers Applicant to the rejections above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/PETER LUDWIG/            Primary Examiner, Art Unit 3687